United States Court of Appeals
                      For the First Circuit


Nos. 04-1619
     04-1664


       BENJAMIN A. BUCCI, Individually and as Assignee of
                N.E.C.N, Inc. d/b/a The Industry,

               Plaintiff, Appellant/Cross-Appellee,

                                v.

                    ESSEX INSURANCE COMPANY,

               Defendant, Appellee/Cross-Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on January 5, 2005 is
amended as follows:

     On page 16, line 11, replace "Nonconverage" with
"Noncoverage".